COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ORDER OF ABATEMENT

Appellate case name:            Tetra Technologies, Inc. v. David Alleman and Alleman
                                Consulting, LLC
Appellate case number:          01-19-00049-CV
Trial court case number:        2086-66742
Trial court:                    268th District Court of Harris County

        On July 9, 2019, this Court abated this appeal pending the trial court’s resolution of a
related matter. Since then, appellees have filed several status reports in this Court, with the most
recent being filed on June 10, 2022.
        On June 23, 2022, we directed appellees to file another report advising the Court of the
status of any trial court proceedings within 90 days from the date of our order. We did not
receive a response.
       Accordingly, we again direct appellees, no later than 60 days from the date of this
order, to file another report advising the Court of the status of any trial court proceedings. If
appellees do not respond as directed, the case may be reinstated on the Court’s active docket and
the appeal may proceed under the applicable Texas Rules of Appellate Procedure.
          The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.


Judge’s signature:    ___/s/ Julie Countiss______
                       Acting individually       Acting for the Court

Date: October 27, 2022